Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Amendment and Amendment
Applicate amended independent claims 1, 7, and 17 to further specify:
“and perform a corrective action in response to the CNC machining system operating abnormally”.
Applicant’s arguments with respect to amended claims have been fully considered.  Therefore, the 101 rejection has been withdraw.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11,12, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satou et al. US Pub. No. 2020/0249650 (“Satou”)
Regarding claim 1, Satou discloses a system [see Fig. 1 and 2] comprising:
a computer numerical control (CNC) machining system [Fig. 1 or 100+120+130 of Fig. 2] configured to perform a machining operation to define a feature on a workpiece; and 
[0029] The numerical control unit 100 of the present embodiment executes a block of a machining program stored in a memory device (not illustrated) and thereby controls a machine tool that machines a work. The numerical control unit 100 sequentially reads and analyzes a block of a machining program stored in a memory device (not illustrated), calculates a motion amount of the motor 120 per control cycle based on the analyzed result, and controls the motor 120 in accordance with the calculated motion amount per control cycle. The machine tool controlled by the numerical control unit 100 includes a mechanism unit 130 driven by the motor 120. When the mechanism unit 130 is driven, a tool and a work are moved relatively, and the work is machined. Note that, although omitted in FIG. 2, the motor 120 is prepared for the number of axes provided in the mechanism unit 130 of the machine tool. The mechanism unit 130 includes a ball screw used as a feed axis or a mechanism used as a spindle, for example. A single mechanism unit may be driven by a plurality of motors.

a machine edge controller [3 of Fig. 2] disposed external of the CNC machining system and communicably coupled to the CNC machining system, wherein the machine edge controller is configured to perform a machining evaluation during the machining operation, wherein in executing the machining evaluation, the machine edge controller is configured to: 
acquire data indicative of characteristics of the CNC machining system during the machining operation, 
[0030] The context acquisition unit 110 acquires a context (machining status, operation status, environmental status, or the like) in a machining operation performed by the numerical control unit 100 (and a machine tool controlled by the numerical control unit 100) and outputs the acquired context to the machine learning device 3. The context in a machining operation may be, for example, a motor operation pattern during machining (a spindle rotational rate, a feed rate, or the like), a purpose of currently performed machining (rough machining, finishing machining, or the like), a purpose of currently performed driving of a movable part (rapid traverse, cutting traverse, or the like), a type of a tool used for machining, work information indicating a hardness, a material, or the like of a work to be processed, or the like. 

[0038] The inference machining unit 400 of the present embodiment observes the state of the numerical control unit 100 (and a machine tool controlled by the numerical control unit 100), which is an edge device, and infers a state of the numerical control unit 100 (a state of machining) based on the observed result.
(Further read Para. 0032-0033 and Fig. 3 and 4)

compare the data with one or more machining baseline parameters associated with the machining operation to determine an abnormal operation of the CNC machining system, wherein the one or more machining baseline parameters define a nominal response of the CNC machining system for performing the machining operation, and
[0041] The inference calculation unit 420 provided in the inference processing unit 400 infers an evaluation value of the operation state of a machine tool performed by the numerical control unit 100 (and a machine tool controlled by the numerical control unit 100) based on a feature model selected from the feature model storage unit 350 based on a context in a machining operation of a machine tool input from the context acquisition unit 110 and on a feature amount created by the feature amount creation unit 410.

[0043] The inference calculation unit 420 infers an evaluation value of the operation state of a machine tool performed by the numerical control unit 100 (and a machine tool controlled by the numerical control unit 100) by configuring a machine learning device based on a feature model selected from the feature model storage unit 350 and performing an inference process using a feature amount created by the feature amount creation unit 410 as input data of the machine learning device. The evaluation value, which is a result inferred by the inference calculation unit 420, may be, for example, a classification as to whether the operation state of the machine tool is normal or abnormal, information indicating an abnormal part of the machine tool in an operation state (an anomaly of a bearing of the motor 120, a failure of a connection part between the motor 120 and the mechanism unit 130, or the like), or information indicating a state such as a distance between the current operation state of a machine tool and a distribution of a normal operation state of the machine tool.  (Further read Para. 0045)

[0052] The anomaly determination unit 240 determines the operation state (an anomaly of a machine or the like) of the numerical control unit 100 (and a machine tool controlled by the numerical control unit 100) based on an evaluation value of the operation state of a machine tool inferred by the inference machining unit 400. For example, the anomaly determination unit 240 determines whether the operation state of a machine tool is normal or abnormal in accordance with the content of the evaluation value, which is an inference result, output by the inference calculation unit 420. For example, the anomaly determination unit 240 may determine that the operation state of a machine tool is abnormal if the current operation state of the machine tool inferred by the inference processing unit 400 is classified into the abnormal state and, otherwise, determine that the operation state of the machine tool is normal. For example, the anomaly determination unit 240 may determine that the operation state of the machine tool is abnormal if the distance between the current operation state of a machine tool and a distribution of a normal operation state of the machine tool exceeds a predetermined threshold defined in advance and, otherwise, determine that the operation state of the machine tool is normal.

perform a corrective action in response to the CNC machining system operating abnormally.
[0053] The anomaly determination unit 240 may notify an operator of an anomaly of the operation state of a machine tool by using a display device, a lamp, an audio output device, or the like (not illustrated) when determining that the operation state of the machine tool is abnormal. Further, the anomaly determination unit 240 may instruct the numerical control unit 100 to suspend the machining when determining that the operation state of the machine tool is abnormal.

Regarding claim 2, Satou discloses a CNC machine operable to machine the feature on the workpiece [machine tool – see Para. 0025, 0030]; 
a machine controller configured to operate the CNC machine, wherein the machine controller is configured to provide control signals to the CNC machine during the machining operation [see Fig. 1 and Para. 0023]; and 
a sensor [Para. 0030 - Acquisition Unit 110+sensors - The context acquisition unit 110 acquires a context (machining status, operation status, environmental status, or the like) in a machining operation performed by the numerical control unit 100; Para. 0031 - information detected by a device such as a sensor individually provided in the numerical control unit 100, a value of a signal acquired from a programmable logic controller (PLC), or the like.  Read further Para. 0032] configured to measure an operational characteristic of the CNC machine, wherein the data acquired includes the operational characteristic of the CNC machine from the sensor, the control signals from the machine controller [see Para. 0031 - setting information set to the numerical control unit 100 by an operator via an input device (not illustrated), setting information set to the numerical control unit 100 by another computer connected via a network or the like], or a combination thereof.
Regarding claim 3, Satou discloses the machine controller of the machining system is communicably coupled to the machine edge controller by way of a wireless communication link or wired communication link [see Fig. 2].
Regarding claim 4, Satou discloses the sensor of the machining system is communicably coupled to the machine edge controller by way of a wireless communication link or wired communication link [see Fig. 2].
Regarding claim 6, Satou discloses the corrective action includes having the CNC machining system stop the machining operation, issue a notification to an operator regarding the abnormal operation, perform a non-machining operation, or a combination thereof [Read Para. 0053].
Regarding claim 7, Satou discloses a system comprising:
a machining system [see Fig. 1 and 2 – Machine Tool 1] configured to perform a machining operation to define a feature on a workpiece, the machining system including: 
a computer numerical control (CNC) machine [120+130] operable to machine the feature on the workpiece; 
a machine controller [Numerical Controller 2]configured to operate the CNC machine, wherein the machine controller is configured to provide control signals to the CNC machine during the machining operation [see Para. 0029]; and
 a sensor [see Para. 0031-0032] configured to measure an operational characteristic of the CNC machine; 
and 
a machine edge controller [Machine Learning 3] disposed external of the machining system and communicably coupled to the machine controller and the sensor, wherein the machine edge controller is configured to perform a machining evaluation during the machining operation, wherein in executing the machining evaluation, the machine edge controller is configured to: 
acquire data indicative of the operational characteristic of the CNC machine from the sensor, the control signals from the machine controller, or a combination thereof, 
compare the data with one or more machining baseline parameters associated with the machining operation to determine an abnormal operation of the CNC machine, wherein the one or more machining baseline parameters define a nominal response of the CNC machine for performing the machining operation, and 
perform a corrective action in response to the CNC machining system operating abnormally [see discussion in claim 1].
Regarding claim 8, Satou discloses the machine edge controller is configured to perform a learn process to define the one or more machining baseline parameters based on numerical control of the CNC machine, the operational characteristic detected by the sensor, or a combination thereof and on a machine learning algorithm.
[0042] The inference calculation unit 420 is realized by applying a feature model stored in the feature model storage unit 350 to a platform on which an inference process by machine learning can be performed. For example, the inference calculation unit 420 may be a component used for performing an inference process using a multilayer neural network or may be a component used for performing an inference process using a known learning algorithm as machine learning, such as a Bayesian network, a support vector machine, a mixed Gaussian model, or the like. Further, the inference calculation unit 420 may be a component used for performing an inference process using a learning algorithm such as supervised learning, unsupervised learning, reinforcement learning, or the like, for example. Further, the inference calculation unit 420 may be capable of performing an inference process based on multiple types of learning algorithms, respectively.

[0055] The feature model generation unit 230 performs generation or update (machine learning) of a feature model stored in the feature model storage unit 350 based on a context in a machining operation input from the context acquisition unit 110 and on a feature amount indicating a feature of the operation state of a machine tool created by the feature amount creation unit 410.

Regarding claim 9, Satou discloses the machine controller is configured to store a plurality of machining programs to have the CNC machine perform a plurality of machining operations for defining one or more features on the workpiece [Para. 0029], and the machine edge controller, during the learn process, is configured to define at least one machining baseline parameter for each of the plurality of machining operations, wherein the defined at least one machining baseline parameter is provided as the one or more machining baseline parameters [Para. 0045 - The feature model storage unit 350 stores a plurality of models 1, 2, . . . , M associated with a combination of contexts (machining status, operation status, environmental status, or the like) in a machining operation specified by the context acquisition unit 110. The combination of contexts (machining status, operation status, environmental status, or the like) in a machining operation as used herein means a combination related to values, a range of values, or a list of values that may be taken by respective contexts in machining operations. For example, when the combination of contexts is a combination of a spindle rotational rate, a feed rate, a cutting signal, a tool type, and work information, “spindle rotational rate: 500 to 1000 [min.sup.−1], feed rate: 200 to 300 [mm/min], during cutting, drill tool, aluminum/steel” can be used as one of the combinations of contexts in the machining operation. (Read further Para. 0055, 0059-0063, 0065)].
Regarding claim 10, Satou discloses the machine controller is configured to provide contextual information regarding the machining operation to the machine edge controller, wherein the contextual information includes a part number of the workpiece, a timestamp [see Fig. 3 and 4], a program identification for the machining operation being performed, information identifying type of tool being used [Para. 0006, 0030], or a combination thereof.
Regarding claim 11, Satou discloses the corrective action includes having the machining system stop the machining operation, issue a notification to an operator regarding the abnormal operation, perform a non-machining operation, or a combination thereof [Para. 0053].
Regarding claim 13, Satou discloses a manufacturing analysis system disposed remotely from the machine edge controller and the machining system, the manufacturing analysis system including a server and being communicably coupled to the machine edge controller to receive and store the data indicative of the operational characteristic from the sensor, the control signals from the machine controller, or a combination thereof [0044 - The feature model storage unit 350 of the present embodiment can store a plurality of feature models associated with a combination of contexts in a machining operation input from the context acquisition unit 110. The feature model storage unit 350 can be implemented as a numerical controller, a cell computer, a fog computer, a cloud server, a database server, or the like, for example; [0058] The extraction pattern storage unit 300 of the present embodiment can store a plurality of extraction patterns associated with a combination of contexts in a machining operation input from the context acquisition unit 110. The extraction pattern storage unit 300 can be implemented as a numerical controller, a cell computer, a fog computer, a cloud server, a database server, or the like, for example; see Para. 0059].
Regarding claim 15, Satou discloses the machine controller of the machining system is communicably coupled to the machine edge controller by way of a wireless communication link or wired communication link [see Fig. 2].
Regarding claim 16, Satou discloses the sensor of the machining system is communicably coupled to the machine edge controller by way of a wireless communication link or wired communication link [see Fig. 2 via Context Acquisition unit 110].
Regarding claim 17, Satou discloses a system [see Fig. 1 and 2]:
a machining system configured to perform a plurality of machining operations to define one or more features on a workpiece using one or more tools, the machining system including:
a computer numerical control (CNC) machine operable to machine the one or more features on the workpiece [see Para. 0029-0030]; 
a machine controller [Numerical Controller 2] configured to operate the CNC machine, wherein the machine controller is configured to provide control signals to the CNC machine during a selected machining operation from among the plurality of machining operations [Para. 0030 - a purpose of currently performed machining (rough machining, finishing machining, or the like)]; and 
a plurality of sensors configured to measure one or more operational characteristics of the CNC machine [see Para. 0031-0032]; and 
a machine edge controller [Machine Learning Device 3] disposed external of the machining system and communicably coupled to the machine controller and the plurality of sensors, wherein the machine edge controller is configured to perform a machining evaluation during the selected machining operation, wherein in executing the machining evaluation, the machine edge controller is configured to: 
acquire data indicative of the one or more operational characteristics of the CNC machine from the plurality of sensors; the control signals from the machine controller [via Context Acquisition Unit 110; see discussed Para. in claims 1 and 2], or a combination thereof, 
compare the data with one or more machining baseline parameters associated with the selected machining operation to determine an abnormal operation of the CNC machine, wherein the one or more machining baseline parameters define a nominal response of the CNC machine for performing the selected machining operation, and 
perform a corrective action in response to the CNC machining system operating abnormally [see discussion in claim 1].
Regarding claim 18, Satou discloses the corrective action includes having the machining system: stop the selected machining operation; issue a notification to an operator regarding the abnormal operation; perform a non-machining operation; or a combination thereof [Para. 0053].
Regarding claim 19, Satou discloses the machining system having the machine controller and the plurality of sensors is communicably coupled to the machine edge controller by way of a wireless communication link, wired communication link, or a combination thereof see [Fig. 2 via Context Acquisition unit 110].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou as applied to claim 1 or 17 above, and further in view of Jalluri et al. US Pub. no. 2019/0346822 (“Jalluri”).
Regarding claim 12,  Satou teaches a machine edge controller is configured to perform a machining evaluation during the machining operation and compare a data acquired for the machining operation with a machining baseline parameter associated with the machining operation to determine the abnormal operation of the CNC machine.
Satou does not teaches the machining system is configured to perform a non-machining operation as part of a routine maintenance of the CNC machine, and the machine edge controller is configured to perform a non-machining evaluation during the non-machining operation, wherein in executing the non-machining evaluation, the machine edge controller is configured to: acquire data during the non-machining operation from the sensor, the machine controller, or a combination thereof, and compare the data acquired for the non-machining operation with a non-machining baseline parameter associated with the non-machining operation to determine the abnormal operation of the CNC machine.
Jalluri teaches a method and system for monitoring health of a machining tool [CNC machine 104 of Fig. 1] operable in a machining state to form a workpiece and a non-machining state.  Specifically, Jalluri teaches
machining system is configured to perform a non-machining operation as part of a routine maintenance of the CNC machine [read further Para. 0049, 0052, 0061], and 
[0006] In one form, the present disclosure is directed toward a method for monitoring health of a machining tool operable in a machining state to form a workpiece and a non-machining state. The method includes: determining, by a control system, whether a machine health routine is to be performed based on a machine health record stored by the control system; retrieving, by the control system, a non-machining cyclic schedule, in response to the machine health routine having to be performed; identifying, by the control system, a primary maintenance routine from among the one or more maintenance routines based on the non-machining cyclic schedule; and scheduling and performing, by the control system, the machine health routine with the primary maintenance routine. The non-machining cyclic schedule defines a timetable for performing one or more maintenance routines.

the machine edge controller [controller 106] is configured to perform a non-machining evaluation during the non-machining operation, wherein in executing the non-machining evaluation, the machine edge controller is configured to: 
acquire data during the non-machining operation from the sensor, the machine controller, or a combination thereof [read further Para. 0046], and 
[0043] To monitor the performance of the machine 104, the machining tool 100 may include one or more sensors 126, such as temperature sensors and/or accelerometers, provided along the machine 104. The sensors 126 are communicably coupled to the system operation controller 124 via wireless and/or a wired communication link to output data of measured parameter (e.g., temperature, acceleration, vibration). Using the data from the machine controller 122 and the sensors 126, the system operation controller 124 is configured to construct time-lapse chart that maps the operation of the machine 104 with the performance data from the sensors 126. This can further be used to detect abnormal activities or track the general health of the machining tool 100.
compare the data acquired for the non-machining operation with a non-machining baseline parameter associated with the non-machining operation to determine the abnormal operation of the CNC machine.
[0046] The diagnostic module 208 is configured to analyze data from the sensors and the machine controller 122 to determine whether the machining tool 100 is operating within one or more predefined parameters. (i.e., whether the machining tool 100 is operating normally or abnormally.) For example, one such diagnostic test may include determining whether a spindle runout condition is present. Other diagnostics may include system checks for determining whether the system is operating normally, and if not, to issue a notification to the operation module 210. Other system checks may detect: presence of a damaged bearings, races, spacers; misalignment condition; unbalance of bearing components or entire spindle system; crash event caused by looseness of the mounting of the spindle; and/or preload issues.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference since they both directed to the system and method for monitoring the health of a machine tool.  Jalluri teachings of the feature discussed above would further help to ensure the proper working condition for the machine tool, improve the quality of the parts, and prevent machine failures during machining operation.  Thus, inhibit production delay. 
Regarding claim 19, see discussion in claim 12.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou as applied to claim 1 above, and further in view of Kao et al. US Pub. No. 2018/0275630 (“Kao”)
Regarding claim 14, Satou does not teach a plurality of the machining systems communicably coupled to the machine edge controller, wherein the machine edge controller performs the machining evaluation for each of the plurality of machining systems based on the data received from a respective machining system and the one or more machining baseline parameters for the respective machining system.
Kao teaches system and a method for machine tool maintenance and repair is provided for allowing an expert at a remote site to collaborate with an on-site personnel to maintain or repair a physical machine.  Specifically, Kao teaches teach a plurality of the machining systems [122a,. 122c, 124a, 124b – see Fig. 1] communicably coupled to the machine edge controller [120], wherein the machine edge controller performs the machining evaluation for each of the plurality of machining systems based on the data received from a respective machining system and the one or more machining baseline parameters for the respective machining system.
[0028] Plural sensors are installed on each of the machine tools 122a/122b/122c, 124a/124b, and 126 for collecting plural sets of state data of the machine tool that is in operation. In one embodiment, the machine tools 122a/122b/122c are rotary machines, and the sensors includes a dynamometer, an energy consumption sensor and a temperature sensor for detecting abnormalities and preventive maintenance of the machine tools. The dynamometer is used to capture vibration signals of the rotary machine (mechanism), thereby detecting vibration frequencies of the rotary machine that is in operation, and determining the operation state of the rotary machine in accordance with magnitudes and wave forms of the vibration frequencies. The energy consumption sensor is used to collect signals of voltage, current, power consumption, etc. of the machine tool that is in operation, and to diagnose the operating state of the machine tool. The temperature sensor is used to determine the operating state of the machine tool when the rotary mechanism is in operation by detecting a temperature cure change of the machine tool. The CPA 120a integrates and weighted all the sensing information to evaluate the current states of the machine tool 122a, 122b or 122c.

[0034] When the following items occur during the operation of the machine tool 126, the CPA 120c will automatically trigger an abnormal event and record the state history (state data) of the machine tool 126. The items include changes of application or operation states (such as various states of “Auto”, “Jog” or “MDI” (Manual Data Input)), user-defined triggers (such as M code), override changes, axial over-travel warnings and controller warnings.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they both directed to the system and method for machine tool maintenance.  Kao teaches a plurality of the machining systems communicably coupled to the machine edge controller, wherein the machine edge controller performs the machining evaluation for each of the plurality of machining systems based on the data received from a respective machining system and the one or more machining baseline parameters for the respective machining system would help reduce operating cost by enabling a single machine edge controller configured to monitor more than one machine tool. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Pub. No. 2019/0101892 to Satou et al. teach a system [see Fig. 1] comprising:
a computer numerical control (CNC) machining system [100+120+130] configured to perform a machining operation to define a feature on a workpiece; and 
[0033] The numerical control unit 100 of the present embodiment controls a machine tool that machines a workpiece by executing machining program blocks stored in a memory (not illustrated). The numerical control unit 100 is implemented as a numerical controller, for example, and is configured to sequentially read and analyze the machining program blocks stored in a memory (not illustrated), calculate a moving amount of a motor 120 in respective control periods on the basis of the analysis result, and controls the motor 120 according to the moving amount calculated in each control period. The machine tool controlled by the numerical control unit 100 includes a mechanism unit 130 driven by the motor 120. When the mechanism unit 130 is driven, a tool and a workpiece are moved in relation to each other and the workpiece is machined. Although not illustrated in FIG. 1, a number of motors 120 corresponding to the number of axes included in the mechanism unit 130 of the machine tool are provided. A single mechanism unit may sometimes be driven by a plurality of motors.

a machine edge controller [200+400] disposed external of the CNC machining system and communicably coupled to the CNC machining system, wherein the machine edge controller is configured to perform a machining evaluation during the machining operation, wherein in executing the machining evaluation, the machine edge controller is configured to: 
acquire data indicative of characteristics of the CNC machining system during the machining operation, 
[0036] The inference processing unit 200 observes the state of the numerical control unit 100 (and the machine tool controlled by the numerical control unit 100) as an edge device and infers the state (a machining state) of the numerical control unit 100 based on the observation result. The inference processing unit 200 may be implemented, for example, as a numerical controller, a cell computer, a host computer, a cloud server, or a machine learning device.

compare the data with one or more machining baseline parameters associated with the machining operation to determine an abnormal operation of the CNC machining system, wherein the one or more machining baseline parameters define a nominal response of the CNC machining system for performing the machining operation, and
[0039] The inference computing unit 220 may be one for performing an inference process using a learning algorithm such as, for example, supervised learning, unsupervised learning, or reinforcement learning. Moreover, the inference computing unit 220 may be able to execute inference processes based on a plurality of types of learning algorithms. The inference computing unit 220 forms a machine learning device based on one learning model selected from a plurality of learning models stored in the machine learning model storage unit 300 and executes an inference process using the characteristic amount created by the characteristic amount creation unit 210 as input data of the machine learning device to thereby infer an evaluation value of the state of machining operation executed by the numerical control unit 100 (and the machine tool controlled by the numerical control unit 100). The evaluation value as the result inferred by the inference computing unit 220 may be data indicating the distance between the present state of machining operation and a distribution of the states of machining operation in a normal state, an amount of tool wear, and the state of tool wear/breakage.

[0046] The abnormality detection unit 400 detects an abnormality occurring in the numerical control unit 100 (and the machine tool controlled by the numerical control unit 100) on the basis of the evaluation value of the state of machining operation inferred by the inference processing unit 200. The abnormality detection unit 400 detects whether the state of machining operation corresponding to the content of the evaluation value as the inference result output by the inference computing unit 220 is normal or abnormal. For example, the abnormality detection unit 400 may detect that the state of machining operation is abnormal when a distance between the present state of the machining operation and a distribution of the state of machining operation in a normal state exceeds a predetermined threshold and may detect that the state of machining operation is normal in other cases. The abnormality detection unit 400 may detect, for example, that the state of machining operation is abnormal when a wear amount of a tool exceeds a threshold determined in advance for each of tools and may detect that the state of machining operation is normal in other cases.

perform a corrective action in response to the CNC machining system operating abnormally.
[0047] Upon detecting that the state of machining operation is abnormal, the abnormality detection unit 400 may notify an operator of an abnormality in the state of machining operation with the aid of a display device, a lamp, an audio output device, or the like which is not illustrated. Moreover, upon detecting that the state of machining operation is abnormal, the abnormality detection unit 400 may instruct the numerical control unit 100 to stop machining.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115